DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/20 has been entered.
Claims 1-56 are pending.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are moot in view of new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-13, 15, 25-27, 29, 39-41, 43 and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750 in view of Halfmann et al., US 2011/0269481. 
Claim 1, Jose discloses ([fig 4] mobile device) user equipment comprising: 
a receiver configured to receive wireless signals ([fig 4] wireless transceiver); 
a memory ([fig 4] memory); and 
a processor communicatively coupled to the receiver and the memory ([fig 4]), the processor configured to: 
determine a coarse location of the user equipment ([0026] an initial position fix of a mobile device may, for example, be roughly or coarsely estimated based, at least in part, on one or more measurements obtained from one or more passive scanning techniques); 
determine one or more first positioning measurements of one or more reference signals from one or more transmission/reception points (TRPs) ([0022] A mobile device and a wireless transmitter may exchange a number of subsequent FTM frames and responses to the FTM frames/acknowledgements (ACKs), such as to record and share respective measurements of transmission and arrival times (e.g., respective times of departure (TOD), times of arrival (TOA), etc.), 
wherein the one or more first positioning measurements comprises one or more reference signal time differences ([0022] A mobile device and a wireless transmitter may exchange a number of subsequent FTM frames and responses to the FTM frames/acknowledgements (ACKs), such as to record and share respective measurements of transmission and arrival times (e.g., respective times of departure (TOD), times of arrival (TOA), etc.), one or more receive-transmit time differences ([0022] A mobile device and a wireless transmitter may exchange a number of subsequent FTM frames and responses to the FTM frames/acknowledgements (ACKs), such as to record and share respective measurements of transmission and arrival times (e.g., respective times of departure (TOD), times of arrival (TOA), etc.) or both; and 
determine a location of the user equipment based on the one or more first positioning measurements ([0026] an initial position fix of a mobile device may, for example, be roughly or coarsely estimated based, at least in part, on one or more measurements obtained from one or more passive scanning techniques, such as using TOA beacons, RSSI, AOA, or like measurements), one or more TRP identities associated with the one or more first positioning measurements ([0019] service set identification (SSID) of an associated wireless network, [0021] With knowledge of access point locations, such as via applicable identifiers, for example, and using cross-correlation between TOA beacons received at a mobile device and a master access point, appropriate ranges may be computed, and a location of a mobile device may be estimated).  
But is silent on,
obtain a position-determination model based on the coarse location of the user equipment, wherein the position-determination model comprises one or more feature vectors or a machine-learning model and wherein the one or more feature vectors are associated with one or more measurements previously performed by one or more devices; 
and the position-determination model. 
However, as Halfmann discloses obtain a position-determination model based on the coarse location of the user equipment ([0079] Based on GPS the UE 206 places itself in an area 220 of the BVDM, defining a coarse position of the UE 206, e.g. with an accuracy of 10 m.times.10 m), wherein the position-determination model comprises one or more feature vectors or a machine-learning model and wherein the one or more feature vectors are associated with one or more measurements previously performed by one or more devices ([0075] in first step the eNB broadcasts 3D local building vector data map 210 (BVDM) of its surrounding as a combination of measured pre stored data-adaptive learning corrections in regular manner, e.g. every second);
and the position-determination model ([0075] in first step the eNB broadcasts 3D local building vector data map 210 (BVDM) of its surrounding as a combination of measured pre stored data-adaptive learning corrections in regular manner, e.g. every second). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose invention with Halfmann invention to include the claimed limitation(s) so as enable the system to utilize local building vector data map comprises a combination of measured pre stored data-adaptive learning corrections in order to determine a location of a device from a coarse location thereby enhancing accuracy. 
Claim 11, Jose as modified discloses the user equipment of claim 1, wherein the processor is configured to use a received position-determination-model update to obtain the position-determination model ([0026] at or after obtaining an initial position fix, a quality of the position fix may also be determined using one or more appropriate techniques.  For example, here, horizontal dilution of precision (HDOP), computing a residual position error, finding a convex hull formed by locations of access points from which passive measurements were obtained, or like techniques may be used, at least in part, or otherwise considered.  In some instances, such as if it is determined that an initial position fix is not sufficiently reliable and/or accurate, a coarse position fix on a mobile device may be updated or refined).
Claim 12, Jose as modified discloses the user equipment of claim 1, wherein the processor is configured to determine whether to use information received by the receiver to obtain the position-determination model based on a timestamp included in the information received by the receiver ([0022] a wireless transmitter may transmit to a mobile device via an FTM frame (e.g., in a payload, etc.) a TOD measurement recorded (e.g., via a time stamp, etc.)).
Claim 13, Jose as modified discloses the user equipment of claim 1, wherein the processor is configured to affect measurement of the wireless signals based on the position-determination model ([0026] at or after obtaining an initial position fix, a quality of the position fix may also be determined using one or more appropriate techniques.  For example, here, horizontal dilution of precision (HDOP), computing a residual position error, finding a convex hull formed by locations of access points from which passive measurements were obtained, or like techniques may be used, at least in part, or otherwise considered.  In some instances, such as if it is determined that an initial position fix is not sufficiently reliable and/or accurate, a coarse position fix on a mobile device may be updated or refined). 
Claim 15, see claim 1 for the rejection, Jose discloses a method of determining a location of a user equipment, the method comprising: 
determining, at the user equipment, a coarse location of the user equipment; 
obtaining, at the user equipment, a position-determination model based on the coarse location of the user equipment, wherein the position-determination model comprises one or more feature vectors or a machine-learning model and wherein the one or more feature vectors are associated with one or more measurements previously performed by one or more devices; 
determining, at the user equipment, one or more first positioning measurements of one or more reference signals from one or more transmission/reception points (TRPs), 
wherein the one or more first positioning measurements comprises one or more reference signal time differences, one or more receive-transmit time difference or both; and 
determining, at the user equipment, the location of the user equipment based on the one or more first positioning measurements, one or more TRP identities associated with the one or more first positioning measurements, and the position-determination model.   
Claim 25, see claim 11 for the rejection, Jose as modified discloses the method of claim 15, wherein obtaining the position-determination model comprises using a received position-determination-model update to obtain the position-determination model.
Claim 26, see claim 12 for the rejection, Jose as modified discloses the method of claim 15, wherein obtaining the position-determination model comprises determining whether to use information received by the user equipment to obtain the position-determination model based on a timestamp included in the information received by the user equipment.
Claim 27, Jose as modified discloses the method of claim 15, wherein determining the one or more first positioning measurements is based on the position-determination model ([0026] It should be noted that, at times, a double difference of TOA technique, such as discussed above, may also be used, at least in part, or otherwise considered, such as in addition to or in combination with RTT measurements, for example, to update or refine a coarse position fix of a mobile device, as will also be seen).
Claim 29, see claim 1 for the rejection, Jose discloses ([fig 4] mobile device) a user equipment comprising:  
means for determining a coarse location of the user equipment; 
means for obtaining a position-determination model based on the coarse location of the user equipment, wherein the position-determination model comprises one or more feature vectors or a machine-learning model and wherein the one or more feature vectors are associated with one or more measurements previously performed by one or more devices;  
means for determining one or more first positioning measurements of one or more reference signals from one or more transmission/reception points (TRPs), 
wherein the one or more first positioning measurements comprises one or more reference signal time differences, one or more receive-transmit time differences or both; and 
means for determining a location of the user equipment based on the one or more first positioning measurements, one or more TRP identities associated with the one or more first positioning measurements and the position-determination model.  
Claim 39, see claim 11 for the rejection, Jose as modified discloses the user equipment of claim 29, wherein the obtaining means are for using a received position-determination-model update to obtain the position-determination model.
Claim 40, see claim 12 for the rejection, Jose as modified discloses the user equipment of claim 29, wherein the means for obtaining are means for determining whether to use information received by the user equipment to obtain the position-determination model based on a timestamp included in the information received by the user equipment.
Claim 41, Jose as modified discloses the user equipment of claim 29, wherein the means for determining the one or more first positioning measurements are for determining the one or more first positioning measurements based on the position-determination model ([0026] It should be noted that, at times, a double difference of TOA technique, such as discussed above, may also be used, at least in part, or otherwise considered, such as in addition to or in combination with RTT measurements, for example, to update or refine a coarse position fix of a mobile device, as will also be seen).
Claim 43, see claim 1 for the rejection, Jose discloses ([fig 4] mobile device, memory) a non-transitory, processor-readable storage medium comprising processor-readable instructions configured to cause a processor of a user equipment to: 
determine a coarse location of the user equipment;  
obtain a position-determination model based on the coarse location of the user equipment, wherein the position-determination model comprises one or more feature vectors or a machine-learning model and wherein the one or more feature vectors are associated with one or more measurements previously performed by one or more devices; 
determine one or more first positioning measurements of one or more reference signals from one or more transmission/reception points (TRPs), 
wherein the one or more first positioning measurements comprises one or more reference signal time differences, one or more receive-transmit time differences or both; and 
determine a location of the user equipment based on the one or more first positioning measurements, one or more TRP identities associated with the one or more first positioning measurements and the position-determination model.  
Claim 53, see claim 11 for the rejection, Jose as modified discloses the storage medium of claim 43, wherein the instructions configured to cause the processor to obtain the position-determination model comprise instructions configured to cause the processor to use a received position-determination-model update to obtain the position-determination model. 
Claim 54, see claim 12 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 43, wherein the instructions configured to cause the processor to obtain the position-determination model comprise instructions configured to cause the processor to determine whether to use information received by the user equipment to obtain the position-determination model based on a timestamp included in the information received by the user equipment.
Claim 55, see claim 41 for the rejection, Jose as modified discloses the storage medium of claim 43, wherein the instructions configured to cause the processor to determine the one or more first positioning measurements are configured to cause the processor to determine the one or more first positioning measurements based on the position-determination model. 
Claim(s) 2-5, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750 and Halfmann et al., US 2011/0269481 in view of Wang et al., US 2020/0389759 (CON of application No. PCT/EP2018/057042 filed on Mar. 20, 2018).  
Claim 2, Jose as modified discloses the user equipment of claim 1, 
wherein to obtain the position-determination model (Jose [0026] At times, at or after obtaining an initial position fix, a quality of the position fix may also be determined using one or more appropriate techniques.  For example, here, horizontal dilution of precision (HDOP), computing a residual position error, finding a convex hull formed by locations of access points from which passive measurements were obtained. It should be noted that, at times, a double difference of TOA technique, such as discussed above, may also be used, at least in part, or otherwise considered, such as in addition to or in combination with RTT measurements, for example, to update or refine a coarse position fix of a mobile device, as will also be seen), 
but Jose and Halfmann invention is silent on, 
the processor is configured to use a first feature vector to train the position-determination model, the first feature vector including second positioning measurements from another user equipment. 
However, as Wang discloses use a first feature vector to train the position-determination model ([0060] method includes generating a map or list of the location of the one or more features, [0061] the map or list can be utilized to enhance positioning accuracy of a local area or the overall system performance), the first feature vector including second positioning measurements from another user equipment ([0196] a vehicular UE may carry out radar sensor and/or sidelink measurement to obtain relative position to a desired neighbor UE and exchange location information with this desired neighbor UE so as to improve the positioning accuracy).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Wang invention to include the claimed limitation(s) so as enable the system to utilize a measurement of other proximity device(s) in order to determine a location of a device. 
Claim 3, Jose as modified discloses the user equipment of claim 2, further comprising a transmitter communicatively coupled to the processor, wherein the processor is configured to send a request for the first feature vector via the transmitter in at least one of an uplink communication or a sidelink communication (Wang [fig 13] [0211] normal UEs 1301, 1303 transmit 1307 1308 requests for location service to the master UE 1302). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Wang invention to include the claimed limitation(s) so as enable the system to utilize a link measurement between the two devices for location determination.  
Claim 4, Jose as modified discloses the user equipment of claim 3, wherein the request for the first feature vector includes a second feature vector including third positioning measurements corresponding to the second positioning measurements (Wang [0211] master UE 1302 can obtain sidelink measurements, or the normal UEs can obtain and transmit 1309 sidelink measurements to the master UE, so that the group location can be calculated based on these further sidelink measurements). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Wang invention to include the claimed limitation(s) so as enable the system to utilize multiple link measurements among devices for accurate location determination.  
Claim 5, Jose as modified discloses the user equipment of claim 2, wherein the processor is configured to establish the position-determination model based on the first feature vector (Wang [0025] the location of the target user equipment can be determined based on measurement information available at the target user equipment or at the first user equipment). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Wang invention to include the claimed limitation(s) so as enable the system to utilize measurements of device(s) to determine location of a device.   
Claim 16, see claim 2 for the rejection, Jose as modified discloses the method of claim 15, wherein the user equipment is a first user equipment, and wherein obtaining the position-determination model comprises training the position-determination model using a first feature vector including second positioning measurements from a second user equipment and a corresponding location.
Claim 17, see claim 3 for the rejection, Jose as modified discloses the method of claim 16, further comprising sending a request for the first feature vector wirelessly from the first user equipment in at least one of an uplink communication or a sidelink communication.
Claim 18, see claim 4 for the rejection, Jose as modified discloses the method of claim 17, wherein the request for the first feature vector includes a second feature vector including third positioning measurements corresponding to the second positioning measurements. 
Claim 19, see claim 5 for the rejection, Jose as modified discloses the method of claim 16, wherein obtaining the position-determination model comprises establishing the position-determination model based on the first feature vector.
Claim 30, see claim 2 for the rejection, Jose as modified discloses the user equipment of claim 29, wherein the means for obtaining are means for training the position-determination model using a first feature vector including second positioning measurements from a second user equipment and a corresponding location.
Claim 31, see claim 3 for the rejection, Jose as modified discloses the user equipment of claim 30, wherein the means for obtaining are means for sending a request for the first feature vector wirelessly from the user equipment in at least one of an uplink communication or a sidelink communication.
Claim 32, see claim 4 for the rejection, Jose as modified discloses the user equipment of claim 31, wherein the request for the first feature vector includes a second feature vector including third positioning measurements corresponding to the second positioning measurements.
Claim 33, see claim 5 for the rejection, Jose as modified discloses the user equipment of claim 30, wherein the means for obtaining are means for establishing the position-determination model based on the first feature vector.
Claim 44, see claim 2 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 43, wherein the user equipment is a first user equipment, and wherein the instructions configured to cause the processor to obtain the position-determination model comprise instructions configured to cause the processor to train the position-determination model using a first feature vector including second positioning measurements from a second user equipment and a corresponding location.
Claim 45, see claim 3 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 44, further comprising instructions configured to cause the processor to send a request for the first feature vector wirelessly from the first user equipment in at least one of an uplink communication or a sidelink communication.
Claim 46, see claim 4 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 45, wherein the request for the first feature vector includes a second feature vector including third positioning measurements corresponding to the second positioning measurements.
Claim 47, see claim 5 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 44, wherein the instructions configured to cause the processor to obtain the position-determination model comprise instructions configured to cause the processor to establish the position-determination model based on the first feature vector.
Claim(s) 6, 20, 34 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750, Halfmann et al., US 2011/0269481 and Wang et al., US 2020/0389759 in view of Emadzadeh et al., US 2014/0187257. 
Claim 6, Jose as modified discloses the user equipment of claim 2, 
but Jose, Halfmann and Wang invention is silent on, 
wherein the position-determination model is a first position-determination model, and wherein the processor is configured to adapt, based on the first feature vector, a second position-determination model to obtain the first position-determination model.
However, as Emadzadeh discloses wherein the position-determination model is a first position-determination model, and wherein the processor is configured to adapt, based on the first feature vector, a second position-determination model to obtain the first position-determination model ([0043] Similar to the first technique 300 illustrated in FIG. 3, the second technique 400 shown in FIG. 4 can utilize thresholds for RSSI and/or RTT measurements to help ensure the mobile device 105 is within the line of sight of the wireless APs 120 and at a sufficiently distant location from the first wireless AP 120-1).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose, Halfmann and Wang invention with Emadzadeh invention to include the claimed limitation(s) so as enable the system to adapt measurements used on one technique and use them on another technique in order to optimize locating the device.   
Claim 20, see claim 6 for the rejection, Jose as modified discloses the method of claim 16, wherein the position-determination model is a first position-determination model, and wherein obtaining the first position-determination model comprises adapting a second position-determination model based on the first feature vector.
Claim 34, see claim 6 for the rejection, Jose as modified discloses the user equipment of claim 30, wherein the position-determination model is a first position-determination model, and wherein the means for obtaining are means for adapting a second position-determination model based on the first feature vector to obtain the first position-determination model.
Claim 48, see claim 6 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 44, wherein the position-determination model is a first position-determination model, and wherein the instructions configured to cause the processor to obtain the first position-determination model comprise instructions configured to cause the processor to adapt a second position-determination model based on the first feature vector.
Claim(s) 7, 21, 35 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750, Halfmann et al., US 2011/0269481 and Wang et al., US 2020/0389759 in view of Tang et al., US 2019/0082346. 
Claim 7, Jose as modified discloses the user equipment of claim 2, wherein the second positioning measurements include: 
but Jose, Halfmann and Wang invention is silent on, 
Channel Energy Response (CER) information including a reference signal receive power (RSRP) indication, or a received signal strength indication (RSSI), or a transmission/reception point identity (TRP ID), or a combination thereof; or 
Reference Signal Time Difference (RSTD) information including a reference TRP ID, a neighbor TRP ID, a user equipment receive-transmit time difference (UE Rx-Tx), the RSRP indication and at least one of associated positioning-signal resources or associated positioning- signal resource sets, and at least one timing measurement quality metric.
However, as Tang discloses Channel Energy Response (CER) information including a reference signal receive power (RSRP) indication ([0178] obtain channel energy of a wide beam of the serving cell and an RSRP and/or an RSRQ of the serving cell by measuring a CRS and/or a CSI-RS of the serving cell).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose, Halfmann and Wang invention with Tang invention to include the claimed limitation(s) so as to more accurately estimate channel energy thereby improving transmission efficiency.   
Claim 21, see claim 7 for the rejection, Jose as modified discloses the method of claim 16, wherein the second positioning measurements include: 
Channel Energy Response (CER) information including a reference signal receive power (RSRP) indication, or a received signal strength indication (RSSI), or a transmission/reception point identity (TRP ID), or a combination thereof, or Reference Signal Time Difference (RSTD) information including a reference TRP ID, a neighbor TRP ID, a user equipment receive-transmit time difference (UE Rx-Tx), the RSRP indication and at least one of associated positioning-signal resources or associated positioning- signal resource sets, and at least one timing measurement quality metric.
Claim 35, see claim 7 for the rejection, Jose as modified discloses the user equipment of claim 30, wherein the second positioning measurements include: 
Channel Energy Response (CER) information including a reference signal receive power (RSRP) indication, or a received signal strength indication (RSSI), or a transmission/reception point identity (TRP ID), or a combination thereof, or Reference Signal Time Difference (RSTD) information including a reference TRP ID, a neighbor TRP ID, a user equipment receive-transmit time difference (UE Rx-Tx), the RSRP indication and at least one of associated positioning-signal resources or associated positioning- signal resource sets, and at least one timing measurement quality metric.
Claim 49, see claim 7 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 44, wherein the second positioning measurements include: 
Channel Energy Response (CER) information including a reference signal receive power (RSRP) indication, or a received signal strength indication (RSSI), or a transmission/reception point identity (TRP ID), or a combination thereof, or Reference Signal Time Difference (RSTD) information including a reference TRP ID, a neighbor TRP ID, a user equipment receive-transmit time difference (UE Rx-Tx), the RSRP indication and at least one of associated positioning-signal resources or associated positioning- signal resource sets, and at least one timing measurement quality metric.
Claim(s) 8, 22, 36 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750 and Halfmann et al., US 2011/0269481 in view of Farmer, US 2006/0178154.  
Claim 8, Jose as modified discloses the user equipment of claim 1, further comprising a transmitter communicatively coupled to the processor, wherein to obtain the position-determination model the processor is configured to determine the coarse location of the user equipment ([0046] a cell area coverage information (also known as a cell identification, "CellID" or "Cell ID") database of the caller as a coarse location. The CellID Phase0 database is a database that maps a CellID to an approximate position of an ALCD with an uncertainty range, where the position is an estimate from previous generated positions reported by other ALCDs from the same cell)
but Jose and Halfmann invention is silent on, 
and to send a request for the position-determination model via the transmitter, the request including the coarse location of the user equipment.
	However, as Farmer discloses to send a request for the position-determination model via the transmitter, the request including the coarse location of the user equipment ([0034] UE 120 then starts the positioning procedure by sending a Position Determination Initiation (PDINIT) message to LCS manager 140, which forwards the message to positioning server 150 (step H).  This PDINIT message may contain, for example, the sessionid, the cellinfo (e.g., the identifier of the cell in which UE 120 is located), request for assistance data (ad), a coarse position estimate for the UE, and so on).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Farmer invention to include the claimed limitation(s) so as to use the coarse location in order to perform a position fix and ascertain the position of the wireless device.    
Claim 22, see claim 8 for the rejection, Jose as modified discloses the method of claim 15, further comprising determining, at the user equipment, the coarse location of the user equipment, wherein obtaining the position-determination model comprises sending a request for the position-determination model, the request including the coarse location of the user equipment.
Claim 36, see claim 8 for the rejection, Jose as modified discloses the user equipment of claim 29, further comprising means for determining the coarse location of the user equipment, wherein the means for obtaining are means for sending a request for the position-determination model, the request including the coarse location of the user equipment.
Claim 50, see claim 8 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 43, further comprising instructions configured to cause the processor to determine the coarse location of the user equipment, wherein the instructions configured to cause the processor to obtain the position-determination model comprise instructions configured to cause the processor to send a request for the position-determination model, the request including the coarse location of the user equipment.
Claim(s) 9, 23, 37 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750 and Halfmann et al., US 2011/0269481 in view of Kim et al., US 2017/0212206.  
Claim 9, Jose as modified discloses the user equipment of claim 1, further comprising a transmitter communicatively coupled to the processor, 
but Jose and Halfmann invention is silent on, 
wherein to obtain the position-determination model the processor is configured to send a request for the position-determination model to another user equipment in a sidelink communication.
However, as Kim discloses wherein to obtain the position-determination model the processor is configured to send a request for the position-determination model to another user equipment in a sidelink communication ([0015] the first UE's transmitting the reference signal to the neighboring UEs within the cell; determining on the basis of received signal strength of the reference signal whether the neighboring UEs within the cell may become a second UE, wherein the second UE holds its own position information and is capable of supporting the first UE's performing positioning; the second UE's transmitting its position information to the first UE by using sidelink communication; and the first UE's performing positioning by using the received position information of the second UE).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Kim invention to include the claimed limitation(s) so as to use the sidelink communication to request for position assisting information in order to determine its own position.   
Claim 23, see claim 9 for the rejection, Jose as modified discloses the method of claim 15, wherein the user equipment is a first user equipment, and wherein obtaining the position-determination model comprises sending a request for the position-determination model to a second user equipment in a sidelink communication.
Claim 37, see claim 9 for the rejection, Jose as modified discloses the user equipment of claim 29, wherein the means for obtaining are means for sending a request for the position-determination model to a second user equipment in a sidelink communication.
Claim 51, see claim 9 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 43, wherein the instructions configured to cause the processor to obtain the position-determination model comprise instructions configured to cause the processor to send a request for the position-determination model to another user equipment in a sidelink communication.
Claim(s) 10, 24, 38 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750 and Halfmann et al., US 2011/0269481 in view of Venkatraman et al., US 2015/0271632.  
Claim 10, Jose as modified discloses the user equipment of claim 1, further comprising a transmitter communicatively coupled to the processor, wherein to obtain the position-determination model the processor is configured 
but Jose and Halfmann invention is silent on, 
to send a request for the position-determination model via the transmitter, the request for the position-determination model including an indication of a position-determination technique corresponding to the position-determination model.
	However, as Venkatraman discloses to send a request for the position-determination model via the transmitter, the request for the position-determination model including an indication of a position-determination technique corresponding to the position-determination model ([0015] at a mobile device: transmitting one or more indicators of a location of the mobile device to a server; receiving from the server parameters representing an inference model based, at least in part, on the one or more 
indicators of the location; determining that the mobile device is located in or approaching a particular region of a plurality of candidate regions based, at least in part, on application of one or more observations obtained by the mobile device to the parameters representing the inference model).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Venkatraman invention to include the claimed limitation(s) so as to use a particular inference model in determining the mobile device location.   
Claim 24, see claim 10 for the rejection, Jose as modified discloses the method of claim 15, wherein obtaining the position-determination model comprises sending a request for the position-determination model, the request for the position-determination model including an indication of a position-determination technique corresponding to the position-determination model.
Claim 38, see claim 10 for the rejection, Jose as modified discloses the user equipment of claim 29, wherein the means for obtaining are means for sending a request for the position-determination model, the request for the position-determination model including an indication of a position-determination technique corresponding to the position-determination model.
Claim 52, see claim 10 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 43, wherein the instructions configured to cause the processor to obtain the position-determination model comprise instructions configured to cause the processor to send a request for the position-determination model, the request for the position- determination model including an indication of a position-determination technique corresponding to the position-determination model.
Claim(s) 14, 28, 42 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., US 2017/0041750 and Halfmann et al., US 2011/0269481 in view of Jalden et al., US 2017/0311180. 
Claim 14, Jose as modified discloses the user equipment of claim 1, further comprising a transmitter communicatively coupled to the processor, 
but Jose and Halfmann invention is silent on, 
wherein the processor is configured to affect transmission of a sounding reference signal by the transmitter based on the position-determination model.
However, as Jalden discloses wherein the processor is configured to affect transmission of a sounding reference signal by the transmitter based on the position-determination model ([0066] spatial channel characteristics may represent direction of arrival/departure estimates, typically estimated from h or R using various model-based or sub-space-based methods as known in the literature. the spatial channel characteristics may relate to at least one of a pointing direction for radio waves transmitted or received by the RANNs, channel correlation or covariance matrices determined from uplink measurements, and signal strength estimates over multiple antenna elements or beam forms.  Further, the spatial channel characteristics may represent measurements of sounding reference signals (SRS) [0067] In the uplink of LTE, a WD 13 may be configured to send a known signal for channel sounding purposes, a so called sounding reference signal (SRS)). That is, since a model-based method is used for the spatial channel characteristics may represent measurements of sounding reference signals (SRS) it can affect a transmission of SRS signal sent by the wireless device as a skilled artisan in the art would have recognized and to adapt it to arrive at the claimed invention. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Jalden invention to include the claimed limitation(s) so as the network to use the spatial channel characteristics representing measurements of sounding reference signals (SRS) sent by the wireless device and to further to locating a user equipment.    
Claim 28, Jose as modified discloses the method of claim 15, further comprising 
but Jose and Halfmann invention is silent on, 
transmitting a sounding reference signal based on the position-determination model.
However, as Jalden discloses transmitting a sounding reference signal based on the position-determination model ([0066] spatial channel characteristics may represent direction of arrival/departure estimates, typically estimated from h or R using various model-based or sub-space-based methods as known in the literature. the spatial channel characteristics may relate to at least one of a pointing direction for radio waves transmitted or received by the RANNs, channel correlation or covariance matrices determined from uplink measurements, and signal strength estimates over multiple antenna elements or beam forms.  Further, the spatial channel characteristics may represent measurements of sounding reference signals (SRS) [0067] In the uplink of LTE, a WD 13 may be configured to send a known signal for channel sounding purposes, a so called sounding reference signal (SRS)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jose and Halfmann invention with Jalden invention to include the claimed limitation(s) so as the network to use the spatial channel characteristics representing measurements of sounding reference signals (SRS) sent by the wireless device and to further to locating a user equipment.     
Claim 42, see claim 28 for the rejection, Jose as modified discloses the user equipment of claim 29, further comprising means for transmitting a sounding reference signal based on the position-determination model.
Claim 56, see claim 28 for the rejection, Jose as modified discloses the non-transitory, processor-readable storage medium of claim 43, further comprising instructions configured to cause the processor to transmit a sounding reference signal based on the position-determination model.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647